DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-10 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 05/18/2020, 05/27/2021, 08/26/2021, and 01/18/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Objections
Claims 1-10 are objected due to claim formatting. The Applicant is reminded that the claims should be rewritten in proper claim form by including a transition phrase to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claim 1:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a steering control device comprising processing circuitry that executes a process that controls driving of a motor”. The claim is directed to a process, which is a statutory category. (Step 1: yes).

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
Independent claim 1 recites, in general, the steps of “a torque control process,” “a steerable angle control process,” “a support command value input process,” “a torque 
These limitations, as currently drafted, are high level processes for various controls of a system (e.g., angle command value calculation, torque control process, and angle feedback control process). The Examiner finds these calculations, processes, and controls are simply obtaining data, analyzing data, and adjusting the system based on the data. As a result, the calculations, processes, and controls could be performed in the human mind or with pen and paper.  Under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine (e.g., through calculations) adjustments of the system, either mentally or using a pen and paper. Claim 1 is directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, in general, the additional elements of “processing circuitry,” “a motor,” “a steering mechanism,” “rotation angle of a rotary shaft,” “steerable angle,” and “steerable wheel.”
Independent claim 1 recite, for example, the additional elements of “a mobile information terminal,” “a data center,” and “circuitry” for performing the general steps of “transmitting the vehicle ID from a vehicle to a mobile information terminal,” “transmitting the vehicle ID from the mobile information terminal to a data center,” “reading from a user information table stored in the memory,” “managing the content of the service,” “reading from a license code table,” “reading from a vehicle information table,” and “associating the license code table and the vehicle information with each other.”  
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claim 1 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claim 1 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claim 1 is directed to the abstract idea of a mental process. Accordingly, claim 1 is not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-10:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-10 are directed to a steering control device comprising processing circuitry that executes a process. The claims are directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-10 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-10 are directed to the judicial exception of a mental process.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 5, 6, and 10 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis).
Claim 2 incorporates “a correction amount of torque,” which the Examiner finds is a practical matter to overcome the judicial exception. Claim 3 incorporates “change a traveling direction of the vehicle,” which the Examiner finds is a practical matter to overcome the judicial exception. Claim 4 incorporates “change a traveling direction of the vehicle,” which the Examiner finds is a practical matter to overcome the judicial exception. Claim 7 incorporates “a correction amount of an angle,” which the Examiner finds is a practical matter to overcome the judicial exception. Claim 8 incorporates “change a traveling direction of the vehicle,” which the Examiner finds is a practical matter to overcome the judicial exception. Claim 9 incorporates “an angel used to change a traveling direction of the vehicle,” which the Examiner finds is a practical matter to overcome the judicial exception.
Overall, Claims 5, 6, and 10 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 5, 6, and 10 are directed to the abstract idea of a mental process. Accordingly, claims 5, 6, and 10 are not patent eligible. Overall, claims 1-11 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 8, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 3, line 3 the term “the vehicle” lacks antecedent basis. The Examiner is unsure if “the vehicle” corresponds to “a vehicle steers” or is a new introduction of a limitation.
(b) Regarding Claim 4, line 3 the term “the vehicle” lacks antecedent basis. The Examiner is unsure if “the vehicle” corresponds to “a vehicle steers” or is a new introduction of a limitation.
(c) Regarding Claim 8, line 3 the term “the vehicle” lacks antecedent basis. The Examiner is unsure if “the vehicle” corresponds to “a vehicle steers” or is a new introduction of a limitation.
 Claim 9, line 3 the term “the vehicle” lacks antecedent basis. The Examiner is unsure if “the vehicle” corresponds to “a vehicle steers” or is a new introduction of a limitation.
(e) Regarding Claim 10, line 11 the term “the vehicle” lacks antecedent basis. The Examiner is unsure if “the vehicle” corresponds to “a vehicle steers” or is a new introduction of a limitation.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input 
Claim 1 recites “a steering control device comprising processing circuitry that executes a process that controls driving of a motor.” The Examiner finds claim 1 encompasses both an apparatus (i.e., a steering control device) and a method steps of using the apparatus (i.e., processing circuitry that executes a process). As a result, the Examiner finds claim 1 is indefinite. Claims 2-10 are also indefinite for depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo U.S. P.G. Publication 2018/0111642 (hereinafter, Endo) in view of Tamaizumi et al. U.S. P.G. Publication 2014/0343794 (hereinafter, Tamaizumi).
Regarding Claim 1, Endo teaches a steering control device comprising processing circuitry (steering control circuitry such as ECU, Endo, Figure 1) that executes a process that controls driving of a motor using an input from outside to operate a steering mechanism such that a steerable wheel of a vehicle steers (ECU executes a process that can control driving of a motor (i.e., driving of a vehicle) using input from outside to operate a steering mechanism (i.e., steering wheel operated by a human is an outside force), Endo, Paragraphs 0003-0007 and Figures 1 and 2), the motor being a generation source of force applied to the steering mechanism (motor (20) is a generation source for the overall steering mechanism, Endo, Paragraphs 0003-0007 and Figures 1 and 2), wherein 
-the input includes a steering torque that is input by a driver (input includes steering torque via the driver, Endo, Paragraphs 0035 and 0041) and a driving support (driving support apparatus which includes a command for use in supporting the driving for the driver (e.g., a support driving value ensures the following of a target track), Endo, Paragraphs 0016, 0045, and 0056), the processing circuitry (processing circuitry, Endo, Figure 1) executes 
-a torque control process (steering torque control process (i.e., see for example the three conditions for controlling the steering torque), Endo, Paragraphs 0035-0040 and 0045), 
…
-a support command value input process that sets the driving support command value as an input to the steerable angle control process or an input to the torque control process (driving support apparatus which includes a command for use in supporting the driving for the driver (e.g., a support driving value ensures the following of a target track), wherein the value can be an input to the steering torque control, Endo, Paragraphs 0016, 0045, and 0056), 
-the torque control process includes: 
-a torque feedback control process that calculates a feedback torque component corresponding to an operation amount used to execute a feedback control for the steering torque so that the steering torque follows a torque command value corresponding to a target value of the steering torque that should be input by the driver (torque feedback process which determines the current torque and also determines if additional torque is needed to continue a desired target value that should be input by the driver (i.e., maintain a desired path that the driver should input to the vehicle system), Endo, Paragraphs 0014-0016, 0033, 0045, and 0048), and 
-a torque command value calculation process that calculates the torque command value using a sum of the feedback torque component and the steering torque (calculating the overall torque (i.e., sum), Endo, Paragraphs 0045), 
	Endo does not teach the steering control device to include a steerable angle control process, wherein a value corresponding to the feedback torque component is output as the input to the steerable angle control process, and the steerable angle control process includes: an angle command value calculation process that calculates, using the 39P3P20180602USinput to the steerable angle control process, an angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, an angle feedback control process that calculates an operation amount used to execute a feedback control for the rotation angle so that the rotation angle follows the angle command value, and a control signal generation process that generates a motor control signal using the operation amount by the angle feedback control process, wherein the motor control signal is necessary for driving the motor.
	Tamaizumi teaches a steerable angle control process (steerable angle control process, Tamaizumi, Paragraphs 0043-0045), wherein a value corresponding to the feedback torque component is output as the input to the steerable angle control process (feedback torque value is an output from the steerable angle control process, Tamaizumi, Paragraphs 0043-0045), and the steerable angle control process (steerable angle process, Tamaizumi, Paragraphs 0043-0045) includes: an angle (angle command value calculation process, Tamaizumi, Paragraphs 0043-0045) that calculates, using the 39P3P20180602USinput to the steerable angle control process, an angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, an angle feedback control process that calculates an operation amount used to execute a feedback control for the rotation angle so that the rotation angle follows the angle command value (angle calculation includes the input of the steerable angle, an angle corresponding to a target value (i.e., angle based on the rotation angle of a rotary shaft conversion to a wheel (e.g., steering wheel to actual wheels of the vehicle)), Tamaizumi, Paragraphs 0043-0049), and a control signal generation process that generates a motor control signal using the operation amount by the angle feedback control process, wherein the motor control signal is necessary for driving the motor (control signal for motor control, which can be based on the angle feedback control processor necessary for driving the motor, Tamaizumi, Paragraphs 0039 and 0043-0049).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control device of Endo to include a steerable angle control process, wherein a value corresponding to the feedback torque component is output as the input to the steerable angle control process, and the steerable angle control process includes: an angle command value calculation process that calculates, using the input to the steerable angle control process, an angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, an angle 
	It would have been obvious because incorporating a steerable angle control process with the limitations listed above (e.g., feedback torque, target value, and motor control) allows for improved driver’s steering feel when exposed to steered angle feedback control (Tamaizumi, Paragraphs 0005-0008).  
Regarding Claim 2, Endo, as modified, teaches the steering control device according to claim 1, wherein the support command value input process is a process that sets the driving support command value as a correction amount of torque used by the torque control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track), wherein the value can be an input for adjusting the steering torque, Endo, Paragraphs 0016, 0045, and 0056).
Regarding Claim 3, Endo, as modified, teaches the steering control device according to claim 2, wherein the driving support command value is a command value of torque used to change a traveling direction of the vehicle, and the support command value input process is a process that adds the driving support command value to the input to the steerable angle control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input for adjusting the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 4, Endo, as modified, teaches the steering control device according to claim 2, wherein the driving support command value is a command value of torque used to change a traveling direction of the vehicle, and the support command value input process includes a process that adds the driving support command value to an input to the torque command value calculation process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input for adjusting the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 5, Endo, as modified, teaches the steering control device according to claim 2, wherein the support command value input process is a process that adds the driving support command value to the torque command value serving as an input to the torque feedback control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input (i.e., adds to) for adjusting the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056)
Regarding Claim 6, Endo, as modified, teaches the steering control device according to claim 2, wherein the support command value input process is a process that subtracts the driving support command value from the steering torque serving as an input parameter to the torque feedback control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input (i.e., subtracts) for adjusting the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 7, Endo, as modified, teaches the steering control device according to claim 1, wherein the support command value input process is a process that sets the driving support command value as a correction amount of an angle used by the steerable angle control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input for adjusting (i.e., correction) the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 8, Endo, as modified, teaches the steering control device according to claim 7, wherein the driving support command value is a command value of an angle used to change a traveling direction of the vehicle, and the support command value input process is a process that adds the driving support command value to an output from the angle command value calculation process serving as an (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input for adjusting (i.e., adds) the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 9, Endo, as modified, teaches the steering control device according to claim 7, wherein the driving support command value is a command value of an angle used to change a traveling direction of the vehicle, and the support command value input process is a process that subtracts the driving support command value from the rotation angle serving as an input parameter to the angle 41P3P20180602US feedback control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input for adjusting (i.e., subtracts) the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Endo U.S. P.G. Publication 2018/0111642 (hereinafter, Endo) in view of Tamaizumi et al. U.S. P.G. Publication 2014/0343794 (hereinafter, Tamaizumi), in further view of Tamaizumi et al. U.S. P.G. Publication 2015/0057889 (hereinafter, Tamaizumi_B).
Regarding Claim 10, Endo, as modified, teaches the steering control device according to claim 7.
the angle command value calculation process includes a spring characteristic control calculation process that calculates, using the angle command value, a spring component having an absolute value that is larger when an absolute value of the angle command value is large than when the absolute value of the angle command value is small, wherein the spring component is an amount that resists force of the motor that steers the steerable wheel, and a process that calculates the angle command value using a value obtained by subtracting the spring component from the input to the steerable angle control process, wherein the driving support command value is a command value of an angle used to change a traveling direction of the vehicle, and the support command value input process is a process that subtracts the driving support command value from the angle command value serving as an input parameter to the spring characteristic control calculation process.
	Tamaizumi_B teaches a spring characteristic control calculation process (Tamaizumi_B, Paragraphs 0041-0046). Moreover, Tamaizumi teaches the use of the spring component which can resist force of the motor and can change the process of the angle command by subtracting the spring component from the input to the steerable angle control process (Tamaizumi_B, Paragraphs 0041-0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control device of Endo to include the angle command value calculation process includes a spring characteristic control calculation process that calculates, using the angle command value, a spring component having an absolute value that is larger when an absolute value of the angle 
	It would have been obvious because using a spring compensation allows for the compensation of the steering system for a better feel for the driver (Tamaizumi_B, Paragraphs 0041-0046 and 0008-0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667